Name: Council Regulation (EEC) No 3116/90 of 15 October 1990 amending Regulations (EEC) No 2658/87 on the Tariff and Statistical Nomenclature and on the Common Customs Tariff and (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 31 . 10 . 90 Official Journal of the European Communities No L 303/ 1 L_ I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3116/90 of 15 October 1990 amendingRegulations (EEC)No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and (EEC) No 2915 /79 determining the groups of products and the special provisions for calculating levies on milk and milk products 2. The amendments to the CN codes provided for in this Regulation shall be applicable as subheadings of the integrated customs tariff of the European Communities (Taric) in accordance with Annex II until their inclusion in the combined nomenclature under die conditions laid down in Article 12 of Regulation (EEC) No 2658 /87. Article 2 Regulation (EEC) No 2915/79 is hereby amended as follows: 1 . In Article 3 : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804 /68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879 /89 (2 ), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 804/68 provides for a subdivision for unfavoured yoghurts in powder form corresponding to that already provided for in the case of flavoured products; whereas, therefore, this should be incorporated, in accordance with Article 19(1 ) ofRegulation (EEC) 804/ 68 , into Regulation (EEC) No 2658 /87 (3), as last amended by Regulation (EEC) No 2943 /90 (4 ); Whereas, therefore , so that appropriate levies can be fixed for these products , Regulation (EEC) No 2915 /79 (J), as last amended by Regulation (EEC) No 3884/89 (6), should be amended ,  the introductory words ofpoint 1 are replaced by die following: *1 . if it falls within CN code 0402 1011 , 0403 10 02, 0403 9011 , 0404 9011 or 0404 90 31 , to the sum of the following components:', the introductory words ofpoint 2 are replaced by the following: '2 . if it falls within CN code 0402 10 91 , 0403 10 12 or 0403 90 31 , to the sum of the following components:'. 2. In Article 4:  the introductory words ofpoint 1 are replaced by the following: '1 . if it falls within CN code 0402 21 11 , HAS ADOPTED THIS REGULATION: 0403 10 04, 0403 9013 , 0404 90 13 or 0404 90 33 , to the sum of the following components:',  the introductory words of point 2 are replaced by the following: *2 . if it falls within CN code 0402 21 91 , Article 1 1 . The combined nomenclature annexed to Regulation (EEC) No 2658 / 87 shall be amended as shown in Annex I hereto. 0403 10 06, 0403 9019 , 0404 90 19 or { ») OJ No L 148, 28 . 6 . 1968 , p. 13 . 0404 90 39, to the sum of the following components:',  the introductory words ofpoint 4 are replaced by the following: ¢4 . if it falls within CN code 0402 29 11 , 0402 29 15 , 0403 10 14 or 0403 90 33 , to the sum of the following components:', (*) OJ No L 378, 27 . 12. 1989, p. 1 . ( J ) OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 281 , 12 . 10. 1990, p. 22. {') OJ No L 329, 24 . 12. 1979, p. 1 . '( «) OJ No L 378 , 27 . 12. 1989 , p . 9 . No L 303 /2 Official Journal of the European Communities 31 . 10 . 90  the introductory words ofpoint 5 are replaced by the following: '5 . if it falls within CN code 0402 29 91 , 0403 10 16, 0403 90 39, 0404 90 59 or  in point 19 , 'CN code 0403 10 19' is replaced by 'CN code 0403 10 26',  in point 20, 'CN code 0403 10 31 ' is replaced by 'CN code 0403 10 32',  in point 21 , 'CN code 0403 10 33' is replaced by 'CN code 0403 10 34',  in point 22, 'CN code 0403 10 39' is replaced by 'CN code 0403 10 36'. 0404 90 99, to the sum of the following components:'. 3 . In Article 6 :  in point 17 , 'CN code 0403 10 11' is replaced by 'CN code 0403 10 22',  in point 18 , 'CN code 0403 10 13' is replaced by 'CN code 0403 10 24', 4 . In the Annex:  in group 2 , CN codes '0403 10 02' and '0403 10 12' are inserted before CN code 0403 90 11 ,  in group 3 , CN codes '0403 10 04', '0403 10 06', «0403 10 14' and '0403 10 16' are inserted before CN code 0403 90 13 ,  in group 6 , the groups of products are replaced by the following: Number of group Groups of products according to the combined nomenclature Pilot product for each group of products *6 Butter with a fat content of 82% by weight, in packages normally used in the trade of a net content of 25 kg or more' 0401 0402 91 51 0402 91 59 0402 91 91 0402 91 99 0402 99 31 0402 99 39 0402 99 91 0402 99 99 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0405 Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI 31.10 . 90 Official Journal of the European Communities No L 303 /3 ANNEX I \ II Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 / 3 4 5 0403 10 - Yoghurt: Not flavoured nor containing added fruit or cocoa : In powder, granules or other solid forms: -    Not containing added sugar or other sweetening matter , of a fat content, by weight: 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16      Not exceeding 1,5%      Exceeding 1 ,5 % but not exceeding 27 % _____ Exceeding 27% _ _ _ _ Other, of a fat content, by weight:      Not exceeding 1,5%      Exceeding 1,5% but not exceeding 27%      Exceeding 27% 18 (AGR) 18 (AGR) 18 (AGR) 23 (AGR) 23 (AGR) 23 (AGR)   0403 10 22 0403 10 24 0403 10 26 0403 10 32 040310 34 0403 10 36    Other     Not containing added sugar or other sweetening matter , of a fat content, by weight:      Not exceeding 3 %      Exceeding 3% but not exceeding 6%      Exceeding 6%     Other, of a fat content, by weight: _____ Not exceeding 3 %      Exceeding 3 % but not exceeding 6%      Exceeding 6% 18 (AGR) 18 (AGR) 18 (AGR) 23 (AGR) 23 (AGR) 23 (AGR)   0403 10 51 to 0403 10 99 - Unchanged No L 303 /4 Official Journal of the European Communities 31 . 10 . 90 ANNEX II CN code 1 . 1 . 1991 CN code 1990 Taric subdivision Description 0403 10 .  Yoghurt:   Not flavoured nor containing added fruit or cocoa :    Not containing added sugar or other sweetening matter of a fat content , by weight: 0403 10 11     Not exceeding 3% : \     - In powder, granules or other solid forms: 0403 10 02 0403 10 11 10 -    -  Not exceeding 1 ,5 % 0403 10 04 0403 10 11 20 ______ Exceeding 1 ,5 % 0403 10 22 0403 10 11 90     - Other 0403 10 13 \     Exceeding 3% but not exceeding 6% : 0403 10 04 0403 10 13 10     - In powder, granules or other solid forms 0403 10 24 0403 10 13 90      Other 0403 10 19     Exceeding 6% : IIII     - In powder, granules or other solid forms: 0403 10 04 0403 10 19 10 -    -  Not exceeding 27% 0403 10 06 0403 10 19 20 -    -  Exceeding 27 % 0403 10 26 0403 10 19 90 _____ Other ll    Other, of a fat content, by weight: 0403 10 31 II     Not exceeding 3% : IIIl     - In powder, granules or other solid forms: 0403 10 12 0403 10 31 10 ______ Not exceeding 1 ,5 % 0403 10 14 0403 10 31 20 ______ Exceeding 1,5% 0403 10 32 0403 10 31 90 ----- Other 0403 10 33     Exceeding 3% but not exceeding 6% : 0403 10 14 0403 10 33 10     - In powder, granules or other solid forms 0403 10 34 0403 10 33 90     - Other 0403 10 39 II _ _ _ _ Exceeding 6% : ||II _____ In powder, granules or other solid forms : 0403 10 14 0403 10 39 10 -    -  Not exceeding 27% 0403 10 16 0403 10 39 20 ------ Exceeding 27 % 0403 10 36 0403 10 39 90      Other